Citation Nr: 0615586	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-18 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had honorable active service in the Air Force 
from October 1976 to April 1977.  His active service in the 
Navy from June 1978 to March 1982 has been determined to be 
under conditions other than dishonorable, but his service in 
the Navy from March 1982 to May 1985 has been determined to 
be under conditions other than honorable.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In that decision, the RO denied service connection for a 
mental condition and for hepatitis C.  The veteran's 
disagreement with that decision led to this appeal.  In a 
decision dated in June 2005, the Board denied service 
connection for a mental condition and remanded the Hepatitis 
C service connection claim for additional development.  The 
case has been returned to the Board for further appellate 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for hepatitis C.  
In July 2002, the RO sent the veteran a letter in which it 
stated that the medical community recognizes several risk 
factors for hepatitis C infections and provided this list:  
organ transplant before 1992; transfusions of blood or blood 
products before 1992; hemodialysis; accidental exposure to 
blood by health care workers (to include combat medic or 
corpsman); intravenous drug use or intranasal cocaine use; 
high risk sexual activity; and other direct percutaneous 
(through the skin) exposure to blood such as by tattooing, 
body piercing, acupuncture with non-sterile needles, and 
shared toothbrushes or shaving razors.  

The veteran contends that his hepatitis C, which he reports 
was first diagnosed in 1996, is the result of his exposure to 
contaminated blood during service from vaccinations and from 
exposure to blood during his duties as a Navy hospital 
corpsman.  Review of the veteran's service medical records 
indicates that he obtained tattoos during his service prior 
to March 1982 (during recognized service).  Service medical 
records also show that in October 1984 the veteran reported 
that in the recent past he had used heroin and cocaine 
intravenously.  

In June 2005, the Board remanded the claim for a VA 
examination to determine whether the veteran has hepatitis C 
and to obtain an opinion as to the date of onset and etiology 
of the disease.  The physician was asked to provide an 
opinion as to whether it is at least as likely as not 
(50 percent or more likelihood) that the veteran's hepatitis 
C is causally linked to any incident of service, to include 
his duties as a medical corpsman versus his history of 
polydrug abuse or some post-service cause.  

In a report dated November 28, 2005, a VA physician who 
reported having reviewed the veteran's claims file and 
service medical records noted that the veteran was diagnosed 
with hepatitis C in 1996 at the time he was admitted to a VA 
Medical Center for drug and alcohol abuse treatment.  The 
physician noted that after a liver biopsy confirmed a stage 3 
to 4 cirrhosis, treatment for Hepatitis C was started in 2002 
and continued for a year.  Treatment was resumed in 
November 2005, and during that time incidental laboratory 
work showed a positive cocaine screen and positive opiate 
screen in spite of the veteran's denial of use of those 
substances.  The physician stated that examination of the 
veteran was not requested.  

In the November 28, 2005, report, the physician states that 
it was obvious from the veteran's history and laboratory work 
that he meets the criteria for recurrent hepatitis C.  The 
physician stated the question of whether the diagnosis of 
hepatitis C is related to the veteran's military service is 
difficult, if not impossible, to answer since the veteran 
"denies use of any intravenous drugs" and was a corpsman in 
the Navy, "apparently".  The physician who provided the 
November 2005 opinion also reported that the veteran's 
addictive personality and continued use of opiates and 
cocaine at the present time would indicate that the veteran 
definitely has a tendency for problems with illegal drugs.  
The physician said that, with this information and with the 
veteran's denial of any intravenous drugs, he thought it 
would be total speculation on his part to render an opinion 
concerning the timing and cause of the veteran's hepatitis C.  

In reviewing the record, the Board notes that a history of 
intravenous drug use is clearly documented in the veteran's 
service medical records.  Drug usage of this nature 
constitutes willful misconduct for which service connection 
cannot be granted.  38 C.F.R. § 3.301(d) (2005).  On the 
other hand, the service personnel records confirm that the 
veteran was a medical corpsman during service and as such, 
the Board does not dispute his history of being exposed to 
blood while on active duty.  Notwithstanding the November 28, 
2005 opinion noted above, both risk factors are evident from 
the and contemporaneously recorded service documents.  Such 
history should be taken into account and may remove some of 
the speculation noted in the November 2005 opinion.  

In view of the foregoing, the Board must remand for an 
examination and an addendum opinion from the physician who 
proffered the November 28, 2005 opinion and ensure that the 
physician takes into consideration both the documented 
history of intravenous drug use and the history of being 
exposed to blood or needles as the result of being a medical 
corpsman.  

The Board further notes that in its June 2005 remand, it 
specifically requested that the veteran be examined, and this 
was not done.  See Stegall v. West, 11 Vet. App. 268 (1998) 
("a remand by . . . the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders.").  As it is possible that a physical 
examination would reveal findings related to the extent of 
the veteran's intravenous drug use (e.g., presence of 
venipuncture scars or "tracks"), on remand the Board will 
request that, if available, the physician who prepared the 
November 28, 2005, report examine the veteran and, after 
again reviewing pertinent records in the claims file and a 
copy of this remand, provide an opinion as to the etiology of 
the veteran's Hepatitis C.  

In addition, the Board notes that in a statement received at 
the RO on December 14, 2005, and received at the AMC on 
January 15, 2006, the veteran named the physician who 
prepared the November 28, 2005, report and said that on 
December 1, 2005, that physician stated that his diagnosis of 
Hepatitis C was related to his service.  The AMC did not have 
this statement at the time it issued its most recent 
supplemental statement of the case on January 9, 2006, and 
there is no indication that the AMC subsequently took any 
action to identify or obtain any medical record or report 
that includes such a statement.  This should be done.  
38 C.F.R. § 3.159(c)(1)(2) (2005).

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence that was needed to 
substantiate his claim for service connection for hepatitis 
C, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) should 
be provided that informs the veteran of the type of evidence 
that is needed to establish a rating and effective date if 
service connection is granted for his hepatitis C.  

The RO should also ensure that all notification and 
development actions required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  

Accordingly, the case is REMANDED for the following action:  

1.  The AMC/RO must also assure 
compliance with the requirements of the 
VCAA, codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 and 
its implementing regulations.  The 
veteran must be provided written 
notification specific to his claim for 
service connection for hepatitis C, to 
include an explanation as to the 
information or evidence needed to 
establish a rating and effective date for 
his hepatitis C, as outlined by the Court 
in Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The AMC/RO should obtain and 
associate with the claims file all VA 
medical records pertaining to the veteran 
dated from October 2005, to the present.  
These should include, but not be limited 
to, records from VA health care 
facilities in Amarillo, Texas, and 
Lubbock, Texas.  

3.  The AMC/RO must contact the veteran 
and request that he specifically identify 
the physician whom he reports stated on 
December 1, 2005, that his Hepatitis C is 
related to service.  If this was a VA 
physician, the veteran should identify 
the VA facility where he saw this 
physician.  If this was not a VA 
physician, the veteran should provide the 
physician's full name and address.  With 
any necessary release authorization from 
the veteran, obtain and associate any 
statement or any available treatment 
records documenting the physician's 
opinion as to the etiology of the 
veteran's Hepatitis C.  All action taken 
in this regard should be documented in 
the claims file.  

In addition, request that the veteran 
provide any evidence in his possession 
that pertains to his claim for service 
connection for hepatitis C that has not 
been furnished previously.  See 38 C.F.R. 
§ 3.159(b).  

3.  The AMC/RO should then arrange for 
examination of the veteran by the VA 
physician who prepared the November 28, 
2005 report with an opinion, for the 
purpose of obtaining an addendum to that 
report.  The clinician is advised that 
the veteran's service medical records 
document a history of intravenous drug 
use (it was recorded in October 1984 that 
the veteran reported that in the recent 
past he had used heroin and cocaine 
intravenously), and that the veteran's 
exposure to blood or blood products 
during service is also not in dispute 
given that he was a medical corpsman 
during that time.  After the review of 
the relevant medical evidence, the 
clinical evaluation and any laboratory 
tests that are deemed necessary, the 
physician is requested opine whether it 
is at least as likely as not (50 percent 
or greater probability) that the 
veteran's hepatitis C is causally related 
to his duties as a Navy corpsman during 
the period from June 1978 to March 1982 
and/or to vaccinations or tattoos that 
the veteran apparently received during 
service prior to March 1982 versus 
intravenous drug use or some post-service 
(after March 1992, to include 
dishonorable service) risk factor.  

The physician must be provided with the 
veteran's claims file and a copy of this 
remand for review of pertinent records 
and that it was reviewed should be noted 
in the examination report.  

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is also requested to provide 
a rationale for any opinion expressed.  
The clinician is advised that if he still 
must resort to speculation to answer any 
question, he or she should so state.  

If the physician who prepared the 
November2005 report is not available, the 
claims file and a copy of this remand 
must be forwarded to another physician to 
obtain the opinion under the guidelines 
as outlined above. 

4.  Following completion of the foregoing 
and any other indicated development, 
readjudicate the claim of entitlement to 
service connection for hepatitis C.  If 
the benefit sought on appeal is not 
granted, issue an appropriate 
supplemental statement of the case.  The 
veteran and his representative should be 
provided an appropriate opportunity to 
respond.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

